Citation Nr: 1204093	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  04-37 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel




INTRODUCTION

The Veteran served on active duty from May 1965 to August 1968.  He died in November 2000.  The appellant is the legal guardian of the Veteran's surviving child.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the Department of Veterans Affairs Regional Office in San Diego, California.

The Board denied this matter in July 2009.  The appellant appealed to the United States Court of Appeals for Veterans Claims (Court).  In a single-judge memorandum decision, dated February 2011, the Court vacated the July 2009 Board decision remanded this matter back to the Board for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant seeks service connection for the cause of the Veteran's death.  He asserts that the Veteran's overseas service caused stress that eventually led to hypertension and diabetes mellitus which then led to his death.

To prevail on the issue of entitlement to service connection for the cause of the veteran's death, the evidence must show that a disability incurred or aggravated by service caused or contributed substantially or materially to cause the veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

The Veteran's certificate of death indicates that he died in November 2000 due to acute myocardial infarction due to coronary artery disease.  Diabetes mellitus was listed as contributing to death but not resulting in the underlying cause of coronary artery disease.  At the time of his death, service connection was not in effect for any disabilities.

The appellant submitted a statement from Dr. "L", who opined that the Veteran's death was causally related to his "service related health difficulties which he received before, during, and after his being sent overseas during the Vietnam Era."  Dr. L. also opined that the Veteran suffered from stress caused by his overseas service, which led to fatigue and alcoholism.  He cited the Veteran's family history of hypertension and diabetes and opined that the stress, the family history, and the Veteran's weight problem all led to the Veteran's eventual death by myocardial infarction.

As noted above, the Veteran was not service connected for any disabilities at the time of his death.  Further, Dr. L does not identify the specific "health difficulties" that had onset during or due to service and contributed to his death.  Briefly, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Dr. L's (who appears to have never met the Veteran, let alone examined the Veteran, and is connected to this case only to the extent he gave the Veteran's son an examination so he could play in high school sports) opinions are expansive, highly generalized proclamations unsupported by information, medical reasoning, and/or rationale.  

The logic from this doctor appears to be that because the Veteran served in the Vietnam Era he must have died from stress caused by his service in the Vietnam Era because the Vietnam Era was stressful.  

In this regard, the Board must note that the Veteran did not serve in Vietnam. 

In this regard, the Board must again note that the Veteran served on active duty from May 1965 to August 1968 and died in November 2000, 32 years later.  The illogical nature of this evidence appears to be factually self-evident. 

Simply, it is unclear upon which facts, if any, his opinions are based because his opinions are totally unsupported by rationale and appear to be based purely upon nonfactual speculation as opposed to medical expertise to the point that it places into serious question the credibility of the "health care professional" making the statement.  

Thus, per the Court's order, the Board is remanding this matter so that Dr. L can provide clarification and supporting rationale for his opinions.

Finally, the Board finds that it would be prudent to obtain a VA examiner's opinion regarding the cause of the Veteran's death.  Thus, on remand, the Veteran's claims file and a copy of this Remand should be sent to a VA examiner who should be asked to provide an opinion as to the cause of the Veteran's death as directed below.

Accordingly, the case is REMANDED for the following action:

1. Provide a copy of this Remand to Dr. L and ask him to clarify his opinions.  Specifically, he should state the following:

a. Whether he reviewed the Veteran's service treatment records and/or any actual medical records regarding the Veteran, and

b. Whether it is at least as likely as not (50 percent or more) that the Veteran's coronary artery disease and/or diabetes had onset during or as a result of service.

All opinions must/should be supported by facts and medical expertise, i.e. rationale.

2. Send the Veteran's claims file and a copy of this Remand to a VA cardiologist, if available, and request that he or she opine as to the Veteran's cause of death.  Specifically, the examiner should indicate review of these items in the report and indicate whether it is at least as likely as not (50 percent or more) that the Veteran's coronary artery disease and/or diabetes had onset during or as a result of service.

The examiner is asked to address the statement from Dr. L.

Any opinion offered must be accompanied by a complete rationale, which should reflect consideration of both the lay and medical evidence of record.  If an opinion cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why an opinion cannot be offered.

3. After receiving the clarification from Dr. L and the VA examiner's opinion, readjudicate the claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


